Title: From George Washington to William Craik, 27 March 1789
From: Washington, George
To: Craik, William



Dear Sir,
Mount Vernon 27th March 1789

Your favor of the 22d has been handed to me, and I beg you to accept my thanks for the prompt and decisive measure you have taken with respect to the Proclamation Warrant—and other matters relative to my Land in Charles County. I have no particular derection to give concerning the first except to proceed safely but not precipitately, as the latter though it may not involve greater expence than safe delay, May yet throw me into an advance of Money before I am prepared for it—for the truth, my expences have run so high of late years that I want a little time to breath—But I would not be understood by this to hazard any thing. I therefore leave the matter to your own Judgment. In a little Time, if the call for Taxes, do not devour

what is expected from my Rents, &c., My Nephew George A. Washington will be enabled to comply with the calls as they may arise.
The Surveyor, it is presumed, notwithstanding from Survey of the Vacancy will recharge, tho’ I do not see that he will have occasion to stretch a chain on the land—perhaps in this case some compromise may be made with him. I do not however mean by this to exempt from common usage, with esteem I am &ca

Go: Washington

